UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1705


CLARA LEWIS BROCKINGTON,

                     Plaintiff - Appellant,

              v.

S.C. DEPARTMENT OF SOCIAL SERVICES; REESE PALMER,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:16-cv-03326-RBH)


Submitted: November 19, 2019                                 Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se. George A. Reeves, III, FISHER & PHILLIPS,
LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clara Lewis Brockington appeals the district court’s order denying her motion for

an extension of time and denying relief under Fed. R. Civ. P. 60(b). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Brockington v. South Carolina Dep’t of Soc. Servs., No. 4:16-cv-03326-

RBH (D.S.C. June 18, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2